 

--------------------------------------------------------------------------------


Exhibit 10.4
 
 
 
PARAMETRIC SOUND CORPORATION
A Nevada Corporation
 


 
THE OFFERING OF SECURITIES DESCRIBED HEREIN HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.  THIS OFFERING IS MADE PURSUANT TO RULE 506
OF REGULATION D UNDER SECTION 4(2) OF SAID ACT, WHICH EXEMPTS FROM SUCH
REGISTRATION TRANSACTIONS NOT INVOLVING A PUBLIC OFFERING.  FOR THIS REASON,
THESE SECURITIES WILL BE SOLD ONLY TO INVESTORS WHO MEET CERTAIN MINIMUM
SUITABILITY QUALIFICATIONS DE­SCRIBED HEREIN.  THE SECURITIES OFFERED HEREBY
HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION,
ANY STATE SECURITIES AUTHORITY OR ANY OTHER REGULATORY AUTHORITY, NOR HAS ANY OF
THE FOREGOING PASSED UPON OR ENDORSED THE MERITS OF THIS DOCUMENT.  ANY
REPRESENTATION TO THE CONTRARY IS UNLAWFUL.
 
A SUBSCRIBER SHOULD BE PREPARED TO BEAR THE ECONOMIC RISK OF AN INVESTMENT IN
THE COMPANY FOR AN INDEFINITE PERIOD OF TIME BECAUSE THE SECURITIES HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE LAWS OF ANY
OTHER JURISDICTION, AND, THEREFORE, CANNOT BE SOLD UNLESS THEY ARE SUBSEQUENTLY
REGISTERED OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE.  THERE IS NO
OBLIGATION OF THE ISSUER TO REGISTER THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR THE LAWS OF ANY OTHER JURISDICTION.  TRANSFER OF THE
SECURITIES IS ALSO RESTRICTED BY THE TERMS OF OPERATING AGREEMENT OF THE
COMPANY.
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 



 
PARAMETRIC SOUND CORPORATION
A Nevada Corporation
 

--------------------------------------------------------------------------------

SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


TO:
Parametric Sound Corporation
1941 Ramrod Avenue, Suite #100
Henderson, Nevada  89014
Attention:          James Barnes, Secretary and Treasurer


 
 
Re:
Subscription to acquire Securities of Parametric Sound Corporation

 
Gentlemen:
 
The undersigned subscribing investor (the “Investor” or the “undersigned”)
understands that Parametric Sound Corporation, a Nevada corporation (the
“Company”), is offering (the “Offering”) to issue up to $750,000 in aggregate
principal amount of subordinated promissory notes (the “Notes”) and warrants to
purchase up to 1,500,000 shares of the Company’s common stock (the “Warrants”,
together with the Notes, the “Securities”).  The undersigned understands that
the Company is newly formed pursuant to Chapter 78 of the Nevada Revised
Statutes.  The undersigned further understands that (i) the Offering is being
made without registration thereof under the Securities Act of 1933, as amended
(the “Securities Act”), and is being made only to “accredited investors” (as
defined in Rule 501(a) of Regulation D under the Securities Act), and (ii) the
undersigned will not be deemed to have purchased any of the Securities unless
and until such time as all of the following conditions to closing have
occurred:  (A) this Subscription Agreement and such other documentation as is
requested by the Company has been duly and validly executed by the undersigned,
delivered to the Company and accepted by the Company; (B) the purchase price for
the Securities has been delivered pursuant to instructions provided by the
Company; (C) the proposed spin-off of the Company’s common stock to the
stockholders of LRAD Corporation shall have been completed and the related Form
10 registration statement of the Company shall have been declared effective by
the Securities and Exchange Commission, with no stop order in effect with
respect thereto and (D) closing documents in form and substance satisfactory to
the Company and its counsel have been executed and delivered.
 
1.      Subscription.  Subject to the terms and conditions hereof, the
undersigned hereby tenders a subscription for the Securities in the amount set
forth on the signature page hereto or such lesser amount as the Company shall
choose to accept pursuant to Section 2 below (the “Subscription”).  Subject to
the Company’s acceptance pursuant to Section 2 and the satisfaction of the
conditions to Closing set forth in Section 3, the entire Subscription will be
due and payable at the Closing (as defined below).
 
2.      Acceptance of Agreement.  It is understood and agreed that the Company
shall have the right to accept or reject this Subscription Agreement and shall
have the right to accept or reject all or part of the Subscription in the
Company’s sole and absolute discretion (the amount accepted shall thereafter be
the undersigned’s Subscription for all purposes hereof).  Subscriptions need not
be accepted in the order received, and the Securities may be allocated among
subscribers in the Company’s sole and absolute discretion.  Notwithstanding
anything in this Subscription Agreement to the contrary, the Company shall have
no obligation to issue any of the Securities to any person who is a resident of
a jurisdiction in which the issuance of Securities to him, her or it would
constitute a violation of the securities, “blue sky” or other similar laws of
such jurisdiction (collectively referred to as the “Blue Sky Laws”). This
Subscription Agreement and the Subscription shall be deemed to be accepted by
the Company only when an authorized officer of the Company has executed and
delivered to the undersigned an acknowledgment of acceptance of the Subscription
Agreement and the undersigned’s Subscription as provided in the form attached
hereto as the “Acceptance”.  Upon acceptance of this Subscription Agreement and
the undersigned’s Subscription by the Company, the Acceptance duly executed by
an authorized officer of the Company, is hereby expressly made a part hereof and
shall constitute the Company’s agreement to and adoption of all of the terms of
this Subscription Agreement.
 
 
 

 
 

--------------------------------------------------------------------------------

 
 
 
3.        Closing; Conditions to Closing.
 
(a)      Time and Place of Closing.  The closing of the sale and purchase of the
Securities (the “Closing”) shall take place at the offices of the Company, or at
such other place and on such date as shall be selected by the Company.  Upon
satisfaction by the undersigned of its obligations hereunder, at Closing, the
Company shall deliver to the undersigned a Note in substantially the form
attached hereto as Exhibit A in the principal amount subscribed for hereunder
and a Warrant in substantially the form attached hereto as Exhibit B entitling
the undersigned to purchase two (2) shares of the Company’s common stock for
every one dollar ($1.00) of principal amount of the Note subscribed for
hereunder at the exercise price designated therein.
 
(b)      Undersigned’s Conditions to Closing.  The undersigned’s obligations
hereunder are subject to the fulfillment, prior to or at the Closing, of each of
the following conditions:
 
(1)        Representations and Warranties.  The representations and warranties
of the Company contained in this Subscription Agreement shall be true and
correct at the Closing.
 
(2)        Performance of the Company.  The Company shall have performed and
complied with all agreements and conditions required by this Subscription
Agreement to be performed or complied with by it prior to or at the Closing.
 
(c)      Company’s Conditions to Closing.  The Company’s obligations hereunder
are subject to acceptance by the Company of the undersigned’s Subscription, and
to the fulfillment, prior to or at the Closing, of each of the following
conditions:
 
(1)        Representations and Warranties.  The representations and warranties
of the undersigned contained in this Agreement shall be true and correct at the
Closing.
 
(2)        Purchase Price.  The purchase price for the Securities shall have
been delivered pursuant to instructions provided by the Company.
 
(3)        Spin-off Effective.  The proposed spin-off of the Company’s common
stock to the stockholders of LRAD Corporation shall have been completed and the
related Form 10 registration statement of the Company shall have been declared
effective by the Securities and Exchange Commission, with no stop order in
effect with respect thereto.
 
(4)        Proceedings and Documents.  All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Company and
its counsel, and the Company and its counsel shall have received all such
counterpart originals or certified or other copies of such documents as the
Company may reasonably request.
 
(5)        Performance of Covenants.  Each of the covenants and obligations that
the undersigned is required to comply with or perform at or prior to Closing
shall have been complied with and performed in all material respects.
 

 
 

--------------------------------------------------------------------------------

 

4.      Representations and Warranties by the Company.  The Company represents,
warrants and agrees as follows:
 
(a)      Organization and Standing of the Company.  The Company is duly and
validly organized and validly existing as a corporation under the laws of
Nevada, and has all requisite power and authority under such laws to conduct its
business as currently conducted.
 
(b)      Compliance with Other Instruments.  The Company is not in violation of
any term of this Subscription Agreement nor is it in material violation of any
term of any other mortgage, indenture, contract, agreement, instrument,
judgment, decree, order, statute, rule or regulation which is applicable or to
which it is bound.
 
(c)      Litigation.  There is no action, suit, proceeding or investigation
pending or, to the Company’s knowledge, currently threatened against the Company
that questions the validity of this Agreement or the right of the Company to
enter into this Subscription Agreement, or to consummate the transactions
contemplated hereby, or that might result, either individually or in the
aggregate, in any material adverse changes in the assets, condition, affairs or
prospects of the Company, financially or otherwise.
 
5.     Representations and Warranties of the Undersigned.  The undersigned
hereby represents and warrants to the Company as follows:
 
(a)      The undersigned either (i) is an “accredited investor” within the
meaning of Securities and Exchange Commission (“SEC”) Rule 501 of Regulation D,
as presently in effect, or (ii) (A) certifies that the undersigned is not a
“U.S. person” within the meaning of SEC Rule 902 of Regulation S, as presently
in effect, and that the undersigned is not acquiring the Securities for the
account or benefit of any U.S. person, (B) agrees to resell the Securities only
in accordance with the provisions of Regulation S, pursuant to registration
under the Securities Act of 1933, as amended (the “Securities Act”)), or
pursuant to an available exemption from registration and agrees not to engage in
hedging transactions with regard to such Securities unless in compliance with
the Securities Act, (C) agrees that the Securities (or any certificate
representing such Securities) issued to the undersigned shall contain a legend
to the effect that transfer is prohibited except in accordance with the
provisions of Regulation S, pursuant to registration under the Securities Act or
pursuant to an available exemption from registration and that hedging
transactions involving such Securities may not be conducted unless in compliance
with the Securities Act, and (D) agrees that the Company is required to refuse
to register any transfer of any portion of the Securities issued to the
undersigned not made in accordance with the provisions of Regulation S, pursuant
to registration under the Securities Act, or pursuant to an available exemption
from registration.
 
(b)      The Securities are being acquired for the undersigned’s own account for
investment, with no intention of distributing or selling any portion thereof and
not with a view to any distribution thereof within the meaning of the Securities
Act, and will not be transferred by the undersigned in violation of the
Securities Act or the then applicable rules or regulations thereunder.  No one
other than the undersigned has any interest in or any right to acquire the
Securities.
 
(c)      By reason of the undersigned’s business or financial experience, or
that of the undersigned’s professional advisor, the undersigned is capable of
evaluating the merits and risks of an investment in the Company and of
protecting its own interests in connection with the transaction.
 
(d)      The undersigned has received and carefully read and understands this
Subscription Agreement and the exhibits hereto.
 

 
 

--------------------------------------------------------------------------------

 

(e)      No representations or warranties have been made to the undersigned by
the Company any officer of the Company, or any agent or promoter of said persons
or entities, other than as set forth herein.
 
(f)      The undersigned has been afforded an opportunity to ask questions of
and receive answers satisfactory to the undersigned from the Company, and the
officers of the Company concerning the terms and conditions of the Offering, and
the Company has made available all additional information which the undersigned
has requested.
 
(g)      The address set forth on the signature page hereto is the undersigned’s
true and correct residence, if an individual, or principal place of business, if
an entity other than an individual.
 
(h)      The undersigned has investigated the acquisition of the Securities to
the extent the undersigned deemed necessary or desirable and the Company has
provided the undersigned with any assistance it has requested in connection
therewith.
 
(i)      The undersigned has full power and authority to make the
representations referred to in this Subscription Agreement, to purchase the
Securities and to deliver and comply with the terms of this Subscription
Agreement.
 
(j)      The undersigned acknowledges and is aware of the following:
 
(1)       Investment in the Company is speculative and involves a high degree of
risk of loss.
 
(2)       The Securities have not been registered under the Securities Act or
any Blue Sky Laws, and the transfer thereof is restricted by the Securities Act
and applicable Blue Sky Laws.  The Securities will not be, and the undersigned
will have no rights to require that the Securities be, registered under the
Securities Act.  There will be no public market for the Securities, and the
undersigned may not be able to avail itself of the provisions of Rule 144 of the
Securities Act with respect to the Securities.
 
(3)       No state or federal agency has made any finding or determination as to
the fairness of the terms of the offering and sale of the Securities.
 
(k)      The execution and delivery of this Subscription Agreement and any other
document contemplated hereby, the consummation of the transactions contemplated
hereby, and the performance of the undersigned’s obligations hereunder, will not
conflict with, or result in any violation of or default under, any provision of
any charter, by-laws, trust agreement, operating agreement or other governing
instrument applicable to the undersigned, or any agreement or other instrument
to or by which the undersigned or the properties of the undersigned is a party
or may be bound.
 
(l)      If executing this Subscription Agreement in a representative or
fiduciary capacity, the undersigned represents and warrants on behalf of the
person, partnership, trust, estate, corporation, or other entity for whom the
undersigned is acting in this matter, that such person, partnership, trust,
estate, corporation or other entity has full right and power to execute,
deliver, and perform this Subscription Agreement, and that each of the
representations contained in this Subscription Agreement are true and accurate
with respect to such person, partnership, trust, estate, corporation or other
entity.
 
(m)                The representations and warranties above, and in the attached
Confidential Investor Questionnaire are true and accurate as of the date hereof
and shall be true and accurate as of the date of Closing and shall survive such
date.  If in any respect such representation and warranties shall not be true
and accurate prior to Closing, the undersigned shall give immediate notice of
such fact to the Company by facsimile or telegram, specifying which
representations and warranties are not true and accurate and the reasons
therefor.
 

 
 

--------------------------------------------------------------------------------

 

(n)      The undersigned is in compliance with the requirements of Executive
Order No. 133224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (the “Order”) and other
similar requirements contained in the rules and regulations of the Office of
Foreign Assets Control, Department of the Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders or regulations in respect thereof (the
Order and such other rules, regulations, legislation, or orders are collectively
called the “Orders”).  Neither the undersigned nor any beneficial owner of the
undersigned:
 
(1)       is listed on the Specially Designated Nationals and Blocked Persons
OFAC List maintained by OFAC pursuant to the Order and/or on any other list of
terrorists or terrorist organizations maintained pursuant to any of the rules
and regulations of OFAC or pursuant to any other applicable Orders (such lists
are collectively referred to as the “OFAC Lists”);
 
(2)       is a Person who has been determined by competent authority to be a
Person with whom a U.S. Person is prohibited from transacting business, whether
such prohibition arises under U.S. law, regulation, executive orders or any
lists published by the United States Department of Commerce, the United States
Department of Treasury or the United States Department of State including any
agency or office thereof;
 
(3)       is owned or controlled by, or acts for or on behalf of, any Person on
the OFAC Lists or any other Person who has been determined by competent
authority to be a Person with whom a U.S. Person is prohibited from transacting
business, whether such prohibition arises under U.S. law, regulation, executive
orders or any lists published by the United States Department of Commerce, the
United States Department of Treasury or the United States Department of State
including any agency or office thereof; or
 
(4)       is under investigation by any governmental authority for, or has been
charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities, any crimes which in the United States would be
predicate crimes to money laundering, or any violation of any Anti-Money
Laundering Laws.
 
For purposes of this Subscription Agreement, the term “Anti-Money Laundering
Laws” means those laws, rules, regulations, orders and sanctions, state and
federal, criminal and civil, that (i) limit the use of and/or seek the
forfeiture of proceeds from illegal transactions; (ii) limit commercial
transactions with designated countries or individuals believed to be terrorists,
narcotic dealers or otherwise engaged in activities contrary to the interests of
the United States; or (iii) are designed to disrupt the flow of funds to
terrorist organizations.  Such laws, regulations and sanctions are deemed to
include the Executive Order Number 13224 on Terrorism Financing (September 23,
2001), the Patriot Act; the Currency and Foreign Transactions Reporting Act
(also known as the Bank Secrecy Act, 31), the Trading with the Enemy Act, 50
U.S.C. Appx. Section 1 et seq., the International Emergency Economics Powers
Act, 50 U.S.C. Section 1701 et seq., and the sanction regulations promulgated
pursuant thereto by OFAC, as well as laws relating to prevention and detection
of money laundering in 18 U.S.C. Sections 1956 and 1957, as amended.  As used in
this Section 5(n)), the term (y) “Person” means any individual, corporation,
partnership, limited liability company, unincorporated organization, government
or any agency or political subdivision thereof or any other form of entity; and
(z) “U.S. Person” means any Person that is a United States citizen, an entity
organized under the laws of the United States or its constituent states or
territories, or an entity, regardless of where organized, with a principal place
of business within the United States or any of its territories.
 

 
 

--------------------------------------------------------------------------------

 

(o)      THE UNDERSIGNED UNDERSTANDS THAT THE LEGAL AND ECONOMIC MATTERS
RELATING TO ITS INVESTMENT IN THE COMPANY ARE COMPLEX AND THAT THE UNDERSIGNED
IS FREE TO SEEK INDEPENDENT PROFESSIONAL GUIDANCE OR COUNSEL WITH RESPECT
THERETO.  THE UNDERSIGNED HAS EITHER SOUGHT SUCH ADVICE OR COUNSEL OR
DETERMINED, AFTER CAREFULLY READING THE MEMORANDUM, THE OPERATING AGREEMENT,
THIS SUBSCRIPTION AGREEMENT, AND THE OTHER DOCUMENTS AND AGREEMENTS CONTEMPLATED
HEREBY AND THEREBY, TO FOREGO SUCH ADVICE.  THE UNDERSIGNED ACKNOWLEDGES THAT
COUNSEL TO THE COMPANY IS NOT ACTING AS COUNSEL TO THE UNDERSIGNED.
 
(p)         THE UNDERSIGNED IS NOT RELYING UPON ANY WRITTEN OR ORAL
REPRESENTATION OR ADVICE FROM THE COMPANY, THE COMPANY OR ANY OF THEIR
RESPECTIVE AGENTS OR REPRESENTATIVES, WITH RESPECT TO (A) ANY LEGAL, TAX,
ECONOMIC OR OTHER CONSIDERATIONS INVOLVED IN THE UNDERSIGNED'S INVESTMENT IN THE
COMPANY OR (B) THE MEANING OR EFFECT OF ANY TERMS OR CONDITIONS OF THIS
SUBSCRIPTION AGREEMENT OR ANY OTHER DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY.
 
(q)         THE UNDERSIGNED HAS AND WILL RELY ONLY ON THE UNDERSIGNED’S OWN TAX
ADVISORS AND FINANCIAL PLANNERS WITH RESPECT TO THE U.S. FEDERAL, STATE, LOCAL
AND FOREIGN TAX CONSEQUENCES ARISING FROM THE ACQUISITION AND/OR HOLDING OF THE
SECURITIES.
 
The undersigned acknowledges that the undersigned understands the meaning and
legal consequences of the representations and warranties made by the undersigned
herein and in the attached Confidential Investor Questionnaire (the terms of
which are incorporated herein by this reference) and that the Company is relying
on such representations and warranties in making its determination to accept or
reject this Subscription.  The undersigned hereby agrees to indemnify and hold
harmless the Company from and against any and all loss, damage or liability due
to or arising out of a breach of any such representation or warranty of the
undersigned.
 
6.      Intercreditor Agreement.  Each Note issued to Investor is one of a duly
authorized issue of Notes of the Company limited in aggregate principal amount
to $750,000. Each Investor understands and agrees that a default is not an Event
of Default (as defined in the Note) until the holders of at least 25% in
aggregate principal amount of the Notes then outstanding notify the Company of
such default and the Company does not cure it within thirty (30) days after
receipt of such notice, which must specify the default, demand that it be
remedied and state that it is a “Notice of Default.” If an Event of Default
occurs and is continuing, holders of the Note(s) by notice to the Company, may
declare the principal of and accrued interest on the Notes to be due and payable
immediately; provided, however, that the holders of at least 60% in aggregate
principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul such declaration and its consequences. The
Company shall only make principal reductions pro rata among the holders of the
Notes based on principal outstanding. Likewise any Note holder who receives any
payments or proceeds from any distribution in connection with a bankruptcy,
liquidation, reorganization, dissolution, winding-up or similar proceedings,
shall be obligated to pro rate such amounts among the other holders of the
Notes.
 
7.      Time; No Revocation.  Time shall be of the essence in this Subscription
Agreement.  The undersigned agrees that this Subscription Agreement and any
agreement of the undersigned made hereunder is irrevocable, and that this
Subscription Agreement shall survive the death or legal incapacity of the
undersigned.
 

 
 

--------------------------------------------------------------------------------

 

8.      Notices.  All notices or other communications given or made hereunder
shall be in writing and shall be deemed effectively given: (i) upon personal
delivery to the party to be notified, (ii) when sent by confirmed telex or
facsimile if sent during normal business hours of the recipient, if not, then on
the next business day, (iii) five (5) days after having been sent by registered
or certified mail, return receipt requested, postage prepaid; or (iv) one (1)
day after deposit with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt, if addressed to the
Company, at 1941 Ramrod Avenue, Suite #100, Henderson, Nevada 89014, Attn: James
Barnes, or to the undersigned at the address set forth on the signature page
hereto, or at such other place as a party may designate by written notice to the
other party in accordance with this Section 8.
 
9.      Survival of Agreements, Representations and Warranties.  All agreements,
representations and warranties contained herein or made in writing by or on
behalf of a party thereto in connection with the transactions contemplated by
this Subscription Agreement shall survive the execution and delivery of this
Subscription Agreement, any investigation at any time made by any party, and the
sale and purchase of the  Securities and payment therefor.
 
10.      Amendment and Waiver.  This Agreement and the terms of the Notes may be
amended or modified upon the written consent of the Company and holders of at
least sixty percent (60%) in the aggregate principal amount of the Notes then
outstanding and any such amendments shall be binding upon all Note holders as if
such holder had consented and agreed to such amendment.  The obligations of the
Company and the rights of the holders of the Notes and this Agreement may be
waived only with the written consent of the holders of at least sixty percent
(60%) in the aggregate principal amount of the Notes then outstanding.
 
11.      Successors and Assigns.  This Subscription Agreement shall be binding
upon and inure to the benefit of the parties and their successors and permitted
assigns.  If the undersigned is more than one person, their obligations shall be
joint and several, and the agreements, representations, warranties and
acknowledgments herein contained shall be deemed to be made by and be binding
upon each such person and its successors and assigns.  Notwithstanding the
foregoing, this Subscription Agreement is not transferable or assignable by the
undersigned and any such attempted transfer or assignment shall be null and
void.
 
12.      Complete Agreement of the Parties.  This Subscription Agreement and the
other agreements or documents referred to herein or therein contain the entire
agreement of the parties, and there are no representations, covenants or other
agreements except as stated or referred to herein and in such other agreements
or documents.
 
13.      Severability.  Any term or provision of this Subscription Agreement
that is invalid or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
or provisions of this Subscription Agreement or affecting the validity or
enforceability of any of the terms or provisions of this Subscription Agreement
in any other jurisdiction.
 
14.      Counterparts.  This Subscription Agreement may be executed in any
number of counterparts, each of which shall be an original but all of which
taken together shall constitute one agreement.
 
15.      Governing Law.  This Agreement shall be governed by and construed under
the laws of the State of Nevada as applied to agreements among Nevada residents
entered into and to be performed entirely within Nevada.
 
16.      General.  Signatures transmitted by facsimile shall be effective and
binding as if an original.  By executing the signature page to this Subscription
Agreement, the undersigned agrees to be bound by the foregoing.
 
[SIGNATURE PAGE FOLLOWS]
 

 
 

--------------------------------------------------------------------------------

 

PARAMETRIC SOUND CORPORATION
A Nevada Corporation
 
 

--------------------------------------------------------------------------------

SIGNATURE PAGE
TO
SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


Very truly yours,
 

--------------------------------------------------------------------------------

Print Name of Investor
By                                                                                                    
                                                          
Signature
 

--------------------------------------------------------------------------------

Print Title (if applicable)
 

--------------------------------------------------------------------------------

Social Security Number or Federal Employer Identification Number
 
Address: ______________________________________
                 ______________________________________
                 ______________________________________
  
 
Telephone No.  ______________________________
 
Facsimile No. ________________________________
 
Email Address: ______________________________
 
 
 
 
 
 
Date: _________________________, 2010
 
Subscription Amount:
$                                                               
 
 
If Applicable:
 

--------------------------------------------------------------------------------

Print Name of Joint Investor or
 Other Person Whose Signature Is Required
 
By                                                                                                                                                               
Signature
 
 

--------------------------------------------------------------------------------

Print Title (if applicable)
 

--------------------------------------------------------------------------------

Social Security Number or Federal Employer Identification Number
 
Address: ______________________________________
                 ______________________________________
                 ______________________________________
  
 
Telephone No.  ______________________________
 
Facsimile No. ________________________________
 
Email Address: ______________________________






 
 

--------------------------------------------------------------------------------

 

ACCEPTANCE
 
Parametric Sound Corporation hereby accepts the above Subscription Agreement and
Investor’s Subscription in the amount of ____________________________ Dollars
($__________) upon the terms and conditions of the Subscription Agreement to
which this Acceptance is attached and of which it is a part.


ACCEPTED BY:
Parametric Sound Corporation
a Nevada corporation
By: ________________________________________
Its:_________________________________________
Dated: _______________________________________



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------